            Case 1:20-cv-01130-CCB Document 42 Filed 05/21/20 Page 1 of 2



   IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND

ANTIETAM BATTLEFIELD KOA, et al             :

                      Plaintiffs            :
       v.                                       Case No. 1:20-cv-01130-CCB
                                            :
LAWRENCE J. HOGAN, et al
                                            :
                      Defendants
                                         :
                                    NOTICE OF APPEAL

       Notice is hereby given that Plaintiffs, ANTIETAM BATTLEFIELD KOA,

ADVENTURE PARK USA, LLC, SSG JASON ANDERSON, U.S.A. (ret.), LANCE

CORPORAL CHRISTOPHER REPOGLE, U.S.M.C. (former) REV. CHRISTOPHER OGNE,

pastor of Lutheran Church of Our Savior, REV. JAMES WICKHAM, REV. FREDRICK

CAUDLE, REV. PAUL GOODWIN, REV. JOHN SEAY, REV. GARY COX, REV. STEVEN

DIXON, REV. JOHNNY HUDSON, DAVID SERENDA, DEACON, DELEGATE WARREN

MILLER, DELEGATE DAN COX, DELEGATE NEIL PARROTT, and REOPEN

MARYLAND, LLC, in the above-named case hereby appeals to the United States Court of

Appeals for the Fourth Circuit from the May 20, 2020 Order denying Plaintiffs’ request for

Temporary Restraining Order and Preliminary Injection and the Memorandum dated May 20,

2020 and the Order Granting Americans united for Separation of Church and State’s Motion for

Leave to File an amicus curiae brief.
         Case 1:20-cv-01130-CCB Document 42 Filed 05/21/20 Page 2 of 2



/s/ John Garza
John R. Garza Bar Number 01921
GARZA LAW FIRM, P. A.
Garza Building
17 W. Jefferson Street
Ste. 100
Rockville, MD 20850
301.340.8200, Extension 100 [Tel.]
jgarza@garzanet.com
 Counsel for Plaintiffs




                                CERTIFICATE OF SERVICE

       I hereby certify that this May 21, 2020, the foregoing was electronically filed with the

Clerk of the Court using the CM/ECF system and will be sent electronically to the registered

participants as identified on the Notice of Electronic Filing (NEF)

/s/ John R. Garza
John R. Garza
